UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7172



GREGORY MAURICE LEE,

                                              Plaintiff - Appellant,

          versus


DANIEL L. STIENEKE, Director of Prisons;
FRANKLIN FREEMAN; LYNN PHILLIPS, Ex-Director
of Prisons,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-282-3-MU)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Maurice Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1997). We have

reviewed the record and the district court's opinion and find that
this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court.* Lee v. Stieneke, No. CA-97-282-3-
MU (W.D.N.C. July 21, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




    *
      To the extent Appellant appeals the district court's order
waiving his partial filing fee and ordering transmission of partial
payments from his trust account to the court, this relief is also
denied. See 28 U.S.C.A. § 1915(b) (West Supp. 1997).

                                2